                       Case: 3:19-cv-00881-slc Document #: 1-1 Filed: 10/28/19 Page 1 of 1



                                                  Schedule A

Columns
1          2                        3               4                  5                   6                7
                                                                                           Certificate of   Date of
Cause of                            Musical                            Date of             Registration     Known
Action     Plaintiff                Composition     Writers            Publication         Number           Infringement

1.         WB MUSIC CORP.           WATCH ME        Timothy B. Mingo   June 25, 2015       PA 2-056-987     February 9,
                                    (WHIP NAE                                                               2019
                                    NAE)            Ricky L. Hawk

2.         IRISH INTELLECT          JUMP            Kal Mann           July 21, 1992       PA 1-719-145     February 10,
                                    AROUND                                                                  2019
                                                    Larry E.
                                                    Muggerud

                                                    Erik Schrody


3.         TARPO MUSIC            TIPSY             Jerrell C. Jones       April 6, 2004   PA 1-159-437     February 9,
           PUBLISHING                               (J-Kwon)                                                2019

           NOTTING DALE                             Mark Williams
           SONGS INC.
                                                    Joe Kent
